DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pgs 1,2 of remarks, filed 1/4/22, with respect to the 112 2nd paragraph rejection have been fully considered and are persuasive.  The rejection under 112 2nd paragraph of claim 3 has been withdrawn. 
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Applicant argues the cuff of Seguin is not a “seal” as claimed, however, provides no evidence of a difference. The examiner noted that the same material or the prior art discloses the claimed feature at the same level of scope, a fabric made of a material that permits ingrowth as recited in claims 3,4 and evidenced by Case that the prior art material has the capability as claimed. Further Applicant argues the teaching of Quijano would not be used as the examiner proposed in the rejection of record. However, the examiner respectfully disagrees because the stent device of Quijano is used as an exterior seal or restriction device analogous to the seal of Seguin which is exterior to the structure in which it is place thereon. Applicant appears to suggest one of ordinary skill in the art would not alternatively use the cylindrical seal having first and second thickness cylindrical portions taught by Quijano for the seal of Seguin just because it may be more complex. However, Applicant must be reminded that one of ordinary skill in the art is highly skilled and a normal practitioner is a surgeon or . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends from a canceled claim and thus does not further limit a claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5,7,8,11,12,15,16,18,21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626). Seguin et al. show (Fig. 37-40) a prosthetic valve assembly 310 with an expandable annular stent frame 314 including an inner surface defining a lumen and facing a central longitudinal axis of the annular stent frame and an outer surface facing away from the central longitudinal axis. It can be seen there is also a valve attached to and disposed within the expandable annular stent frame, see paragraph 127. It can be construed that Seguin et al. also disclose (paragraph 89) a seal attached to the outer surface of the expandable annular stent frame. Seguin also shows (Fig. 58) this restraint is about the circumference of the stent frame. However, Seguin et al. did not explicitly disclose the seal is comprising a first cylindrical portion and a second cylindrical portion with the first cylindrical portion having a greater thickness than the second cylindrical portion with the first and second cylindrical portions adjacent one another. Quijano et al. teach (Fig. 13) a seal/restraint 10a that has first and second cylindrical portions with the first cylindrical portion 16a being a thicker portion to define an area to attach to the structure placed thereon. Quijano also teaches (col. 6, lines 43,44) that the restriction member or seal device is to restrain or limit the expansion of a conduit. It would have been obvious to one of ordinary skill in the art to use a seal with a thicker cylindrical portion as taught by Quijano et al. and incorporate .
With respect to claims 3,4, it is noted that Seguin discloses (paragraph 1430 that the seal can be made of ePTFE, which is known in the art to be porous and permit 
ingrowth since it can be a fabric construction. This is evidenced by Case et al. (2004/0260389) see for example paragraph 53 that states a fabric such as ePTFE can be a “seal” on the stent valve prosthesis. Regarding claim 5, Seguin discloses (paragraph 134) the stent frame can comprise shape memory metal such as Nitinol. With respect to claim 7, Seguin discloses (paragraph 127) the valve comprises at least two leaflets. Regarding claim 8, Seguin discloses (paragraph 107) the valve comprise either a natural tissue or biocompatible material. With respect to claim 15, Seguin discloses (paragraph 120) the valve can be a tricuspid configuration. Regarding claims 16,18, Seguin discloses (paragraph 159) the prosthetic valve assembly has at least one marker or radio-opaque material to facilitate in vivo tracking or to help determine position of the prosthetic valve assembly. Regarding claims 11,12, Seguin discloses (paragraph 158) the stent frame delivery system is “about 8mm” which thus upon expansion clearly would have a dimension diameter between 10-33mm. With respect to claim 22, it can be construed that per the modification with Quijano that the first cylindrical portion is downstream of the second cylindrical portion as these are just arbitrary positions as claim 2 from which it depends provides no reference frame. Regarding claim 23, it can be seen (Fig. 13) that the enlarged end or first cylindrical portion defines a lip relative to the second cylindrical portion as taught by Quijano. With respect to claim 24, it can be seen (Fig. 58) that the seal 691 is attached to the valve via 692 as suggested by Seguin, paragraph 143. With respect to claim 21, it can be said the teachings of Seguin and Quijano as explained above for claim 2 render the claim obvious along with the explanations also above for claims 22,23 since all the claimed features of claim 21 are addressed by the claims mentioned with the teachings of Seguin and Quijano.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Spenser et al. (2003/0153974). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the shapeable material for the frame explicitly being polyethylene terphthalene. Spenser et al. teach polyethylene terphthalene material is used for the frame member of the prosthesis since it provides a shapeable material when heated, see paragraph 116. It would have been obvious to one of ordinary skill in the art to select a known moldable implant material, such as polyethylene terphthalene as taught by Spenser for the stent frame of Seguin as modified by Quijano such that the valve prosthesis is easily constructed but maintains its shape once in the implanted position.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 8 above, and further in view of Case et al. (2004/026389). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the natural tissue explicitly being pericardial tissue. Case et al. teach pericardial tissue is used for the valve member since it provides superior .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 8 above, and further in view of Rapacki et al. (2004/0060563). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the polymer explicitly being polyurethane. Rapacki teaches urethane is used for the valve member and further can be polyurethane, see paragraphs 175,247,261. It would have been obvious to one of ordinary skill in the art to select a known biocompatible material, such as polyurethane as taught by Rapacki with the prosthesis of Seguin as modified by Quijano such that the valve leaflets are durable and last to provide a long period of functioning for the patient.
Claim 14 is rejected under 35 U.S.C. 103/{a} as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Lane (6371353). Sequin as modified by Quijano et al. is explained supra. However, Sequin in view of Quijano fall to disclose the specifics of the dimensions of the valve and support structure such that the valve outer diameter is 1-5 min less than the inner diameter of the support Lane teaches (col. 6, lines 36-39} that the valve structure is to be of a diameter less than the outer framework. It would In re Aller, 105 USPQ 233.
	Claims 25,26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to claim 2 above, and further in view of Myers et al. (6682559). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail leaflets with their inflow edge being scalloped. Myers et al. teach (Fig. 9) that leaflets are constructed with scalloped edges such that they maximize
hemodynamic performance, col. 10, lines 10-15. It would have been obvious to one of
ordinary skill in the art to use scalloped edges as taught by Myers et al. with the leaflets
of Seguin as modified with Quijano such that it improves the closure capability and
minimize creasing and folding, see Myers. Regarding claim 26, Seguin teaches
(paragraph 143) that the leaflet is attached to the seal.
Claims 27,28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin et al. (2004/0210304) in view of Quijano et al. (5609626) as applied to s 2,21 above, and further in view of Cribier  (2003/0014104). Seguin et al. in view of Quijano et al. is explained supra. However, Seguin as modified by Quijano did not explicitly detail the seal is configured to prevent perivalvular leakage around the prosthetic valve assembly. It is noted that Seguin did disclose the prosthetic valve assembly is constructed to limit leakage, paragraph 16 but did not state it prevents. Cribier teaches (paragraph 108) that a seal on the valvular structure is used to prevent perivalvular leakage. It would have been obvious to one of ordinary skill in the art to use a seal as taught by Cribier alternatively in the prosthetic valve assembly of Seguin as modified with Quijano such that the pressure in the patient is properly functioning for the valve location and leakage is prevented to provide proper flow parameters. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799